                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION

  UNITED STATES OF AMERICA                        CRIMINAL ACTION NO. 18-00211


  VERSUS                                          JUDGE S. MAURICE HICKS, JR.


  LOUIS JONES                                     MAGISTRATE JUDGE KAY

                                        ORDER

        For the reasons orally assigned in the Report and Recommendation of the

Magistrate Judge, [Doc. #28] and having thoroughly reviewed the record, with the

defendant having waived the period for filing objections [Doc. #24], and concurring with

the finding of the Magistrate Judge under applicable law,

        IT IS ORDERED, ADJUDGED, AND DECREED that the GUILTY PLEA entered

by defendant Louis Jones on October 31, 2018 before Magistrate Judge Kathleen Kay is

ACCEPTED by the Court, pursuant to the provisions of Federal Rule of Criminal

Procedure 11. Defendant is adjudged guilty of Possession of a Firearm and Ammunition

by a Convicted Felon, as charged in Count One of the Indictment.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 5th day of November,

2018.
